Citation Nr: 1616913	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active duty service from May 1963 to October 1985.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2013 by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  In July 2015, the Board remanded the hearing loss issue for additional development.  This issue now returns to the Board for further appellate review, and it is ready for a decision.


FINDING OF FACT

The Veteran has had no more than Level II impairment of hearing acuity in both ears, and the functional effects from this disability picture do not result in an exceptional disability picture to warrant referral for extra-schedular consideration.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.85-4.87, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Veteran was provided full notice for his service connection claim, including how to establish a disability rating and effective date, via letters in April 2011 and June 2012, prior to the initial rating decision in January 2013.  The issue on appeal arises from the Veteran's disagreement with the initially assigned disability rating after service connection was granted.  Because adequate notice was provided prior to the decision awarding service connection, a disability rating, and an effective date, no additional § 5103(a) notice is required.  This is because the claim was already substantiated and the question of entitlement to a higher rating is a "downstream" issue from that decision.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159(c).  All identified, pertinent medical records have been obtained.  The Veteran has not identified any post-service VA treatment for hearing loss, and private records include a September 2010 hearing evaluation and report.  

Additionally, the Veteran was afforded VA audiology examinations in connection with his claim in July 2012 and November 2015, as directed in the prior remand.  Each of these examinations was conducted by a state-licensed audiologist and included appropriate testing, as well as a full description of the functional effects of the hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

The Board notes that the prior remand directed the VA examiner to offer an opinion as to the effect of the Veteran's hearing loss on his employability, irrespective of the Veteran's age but considering his educational and vocational background.  This language is pertinent to a claim for total disability based on individual employability due to service-connected disabilities (TDIU); however, there is no claim for TDIU or indication of unemployability in this case.  Although the examiner did not address this question, the examination report did include a full description of the effects of the Veteran's hearing loss on his occupation or employment and daily life.  This information is sufficient for the Board to determine the appropriate rating, to include whether extra-schedular referral is needed.  Id.  Thus, there is no prejudice from the lack of a separate opinion regarding employability, and the remand directives were substantially completed.

The Veteran believes that his hearing is worse than indicated in the examinations.  Nevertheless, he is not competent to provide objective measurements of hearing loss, which are based on specialized testing, as opposed to descriptions of his perception of his hearing difficulties and their effects on his daily life and employment.  There is no indication that the objective audiometric measurements contained in the examination reports are inaccurate.  Moreover, a private evaluation in September 2010 included similar results for the Veteran's hearing acuity.  There is no argument or indication that the Veteran's disability has worsened in severity since the last VA examination, or that there are pertinent, outstanding records.

For the above reasons, the prior remand directives have been substantially completed.  VA has satisfied its duties to notify and assist at every stage in this case, insofar as any errors committed were not harmful to the essential fairness of the proceedings.  A further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Disability ratings for hearing loss are assigned based on the results of a controlled speech discrimination (Maryland CNC) test combined with the results of pure tone audiometry tests, which must be conducted by a state-licensed audiologist.  See 38 C.F.R. §§ 4.85-4.87.  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.  

In certain circumstances, the Roman numeral designation for hearing impairment may be determined based only on the pure tone threshold average, using Table VIA.  Specifically, Table VIA will be used if the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  Table VIA may also be used where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the pure tone threshold at 1000 Hertz is 30 decibels or less and the pure tone threshold at 2000 Hertz is 70 decibels or more.  Where an exceptional pattern of hearing impairment is shown, a Roman numeral designation for hearing impairment may be ascertained using either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. §§ 4.85(c), 4.86.  

In this case, the Veteran underwent a private hearing evaluation in September 2010, shortly before receipt of his claim for service connection; thus, these results are relevant.  Although the private evaluation report did not summarize the pure tone thresholds in narrative form, the Board may interpret graphical representations of audiometric data as a factual finding.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  

During the September 2010 private evaluation, the audiometric results showed right ear pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz of 35, 25, 55, and 75 decibels, respectively, for an average of 47.5 decibels.  The Veteran's left ear pure tone thresholds were 15, 45, 65, and 65 decibels, for an average of 47.5 decibels.  This evaluation also included speech discrimination scores of 100 percent in the right ear and 88 percent in the left ear; however, as the report reflects that these scores were based on the NU20 test, not the Maryland CNC test, they may not be used for rating purposes.  See 38 C.F.R. § 4.85(a).  

As the 2010 test results for both ears did not include valid speech discrimination scores for rating purposes, Table VIA must be applied.  Applying Table VIA, the Veteran's bilateral pure tone threshold averages of 47.5 decibels results in a Level II designation of hearing impairment for each ear.  When combined under Table VII, the two Level II designations result in a noncompensable disability rating.

Testing of the Veteran's hearing impairment during a July 2012 VA examination demonstrated right ear pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz of 30, 35, 55, and 75 decibels, respectively, for an average of 48.75 decibels.  The Veteran's left ear pure tone thresholds were 15, 35, 60, and 75 decibels, for an average of 46.25 decibels.  Speech discrimination scores were 96 percent in the right ear and 92 percent in the left ear.  All tests were considered valid and reliable.

As the July 2012 test results for both ears included speech discrimination scores and did not reflect an exceptional pattern of hearing impairment, Table VI must be applied.  Applying Table VI, the Veteran's right ear pure tone threshold average of 48.75 decibels and speech discrimination score of 96 percent result in a Level I designation of hearing impairment.  For the left ear, his pure tone threshold average of 46.25 decibels and speech discrimination score of 92 percent also result in a Level I designation of hearing impairment.  When combined under Table VII, the Level I designations bilaterally result in a noncompensable disability rating.

The Veteran was afforded another VA audiological examination in November 2015.  At that time, his right ear pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz were 35, 35, 55, and 75 decibels, respectively, for an average of 50 decibels.  The Veteran's left ear pure tone thresholds were 15, 40, 65, and 70 decibels, for an average of 47.5 decibels.  Speech discrimination scores were 96 percent in the right ear and 90 percent in the left ear.  All tests were considered to be valid and reliable.

As the November 2015 test results for both ears included speech discrimination scores and did not reflect an exceptional pattern of hearing impairment, Table VI must be applied.  Applying Table VI, the Veteran's right ear pure tone threshold average of 50 decibels and speech discrimination score of 96 percent result in a Level I designation of hearing impairment.  For the left ear, his pure tone threshold average of 47.5 decibels and speech discrimination score of 90 percent result in a Level II designation of hearing impairment.  When combined under Table VII, the Level II and Level I designations result in a noncompensable disability rating.

The September 2010 private provider described the Veteran's disability as asymmetric sensorineural hearing loss that was mild to severe in the right ear and moderate to severe in the left ear.  The measured pure tone thresholds in 2010 were similar to those obtained during the subsequent VA examinations in 2012 and 2015.  

The private provider also indicated in September 2010 that the Veteran was a suitable candidate for hearing aids, and that he should contact a VA facility for a hearing aid evaluation if he would like to obtain hearing aids.  The Veteran has not identified any VA treatment, and he reported during the November 2015 VA examination that hearing aids had been recommended but that he did not use them.

Based on the foregoing, the medical evidence does not establish a level of hearing loss sufficient to warrant a compensable rating at any point.  Rather, the 2010, 2012, and 2015 testing results demonstrated Level I or Level II hearing impairment bilaterally, which combines for a noncompensable disability rating in each instance.  

Moreover, even if the 2010 speech discrimination scores were valid for rating purposes, they would not establish entitlement to a compensable disability.  Instead, applying Table VI, the Veteran's right ear pure tone threshold average of 47.5 decibels and speech discrimination score of 100 percent would result in a Level I designation of hearing impairment.  For the left ear, his pure tone threshold average of 47.5 decibels and speech discrimination score of 88 percent would result in a Level II designation of hearing impairment.  When combined under Table VII, the Level II and Level I designations would result in a noncompensable rating.

The Board has considered the Veteran's lay statements regarding his hearing loss, which have been similar throughout the relevant period.  During the 2010 private evaluation, the Veteran reported that he had difficulty hearing in large groups and with background noise.  As noted above, his hearing loss was slightly worse at lower frequencies in the left ear.  During the 2012 VA examinations, the Veteran reported worse hearing in his left ear and that he had difficulty hearing certain sounds and problems with background noise in conversation.  During the 2015 VA examination, he stated that his hearing was not worse in either ear and that he had difficulty hearing in noisy environments and in groups, difficulty hearing from a distance, and that he was able to hear but not clearly.  The Veteran reported that he must ask people to speak loudly and turn up the volume on his phone to hear.  

The Veteran is competent to report observable symptoms of his disability, such as difficulty hearing or understanding certain sounds and in certain situations, because these are within the realm of his personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the medical evidence of record, which directly addresses the pertinent rating criteria, is more probative than his subjective reports of a more severe disability.  As noted above, disability ratings for hearing impairment are assigned through a structured formula that must be based on test results from audiometric evaluations.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.  

Thus, based on the totality of the evidence, the Veteran's bilateral hearing loss does not warrant a compensable rating.  All potentially applicable rating codes have been considered, and there is no basis upon which to assign an evaluation in excess of the currently assigned rating.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Further, staged ratings are not appropriate, as the manifestations of such disability have remained relatively stable throughout the course of the appeal.  See Fenderson, 12 Vet. App. at 126-127.  The Board recognizes that the Veteran's subjective hearing difficulties may have increased over time.  Some of the pure tone thresholds were slightly higher at certain decibel levels, and speech discrimination scores were slightly lower in the left ear, in some of the examinations. Nevertheless, these results were not sufficient to meet the rating criteria for a higher disability rating.  

The Board is sympathetic to the Veteran's claim and assertions; however, the Board is bound by the law, including the applicable statutes and regulations as discussed above, and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998).  

The Board must address whether referral for extra-schedular consideration is warranted under 38 C.F.R. § 3.321(b)(1), either for the individual disability on appeal or for the combined effects of multiple service-connected disabilities, "only when that issue is argued by the claimant or reasonably raised by the record."  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  If extra-schedular consideration is raised, then the Board must undertake the three-part Thun test for referral.  Id.

"The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be "a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  Second, "if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as ... 'marked interference with employment' and 'frequent periods of hospitalization.'"  Id. at 115-16 (quoting § 3.321(b)(1)).  Finally, if the first two steps are satisfied, then the third step is referral of the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for "a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating."  Id. at 116.

The Court in Yancy stated, "Essentially, the first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms."  Yancy, 27 Vet. App. at 494.  The Court further stated that "the first and second Thun elements, although interrelated, involve separate and distinct analyses"; that "an error with respect to one element does not necessarily affect the Board's analysis of the other element"; and that "[i]f either element is not met, then referral for extra-schedular consideration is not appropriate."  Id. at 494-95.  This discussion applied to an analysis as to referral for extra-schedular consideration where there is only one service-connected disability.  Id. at 495.

Where there are multiple service-connected disabilities, "'§ 3.321(b)(1) provides for extra-schedular consideration based on the collective impact of multiple disabilities,'" and such disabilities "'may be considered together in referring [the claimant] for extra-schedular consideration.'"  Id. at 495 (quoting Johnson v. McDonald, 762 F. 3d 1362, 1365 (2014)).  Nevertheless, the three-part Thun analysis still applies even after the Johnson case.  Yancy, 27 Vet. App. at 495.  Thus, "[i]f the schedular evaluations reasonably contemplate the veteran's symptomatology - including any symptoms resulting from the combined effects of multiple service-connected disabilities - then the first Thun step is not satisfied, and referral is not warranted."  Id.  "If the schedular evaluations are not adequate, then the Board must proceed to the second element of the Thun analysis."  Id.

Applying Thun and Johnson to the present case before the Board, as clarified in Yancy, the Veteran has multiple service-connected disabilities, including hearing loss and tinnitus, as well as multiple other physical disabilities.  The Veteran has essentially argued that his hearing difficulties are not adequately compensated by the assigned rating, or that his hearing evaluations did not capture all the effects.  Therefore, entitlement to extraschedular consideration has been raised.

The Veteran's hearing loss disability has been manifested by measured pure tone thresholds and speech discriminations scores as discussed above, with difficulty hearing clearly and understanding certain sounds and conversations, especially in the presence of background noise.  These symptoms are fully contemplated by the schedular rating criteria for hearing loss, which rates the effects of hearing loss based on objective measurements of hearing impairment.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Thus, the first step of the Thun test is not met, and it is unnecessary to proceed to the second step.  

Further, although the Veteran's service-connected tinnitus may combine with his hearing loss disability to contribute to his difficulties hearing and understanding, he is separately rated for his symptoms of tinnitus that are separate from actual hearing loss (such as ringing in the ears).  The combined effect of these disabilities is essentially hearing impairment or difficulties, which is contemplated by the current rating criteria under DC 6100 and by the separate rating for tinnitus.  Thus, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a level of impairment or disability that can only be attributed to the combined effect of multiple conditions.

Moreover, to the extent that the Veteran's subjective hearing difficulties may be considered to not have been contemplated by the objective tests that are used in the rating criteria, the second step of Thun test has not been met.  Rather, there have been no hospitalizations or indications of marked work interference due to the Veteran's hearing difficulties in this case.  Therefore, referral for consideration of an extra-schedular rating under § 3.321(b)(1) is not necessary.  See id.

With regard to the Veteran's service-connected disabilities other than hearing loss and tinnitus, there is no argument or indication that they have any impact on the disability picture for his hearing loss disability on appeal.  "[A]lthough Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extra-schedular ratings." Yancy, 27 Vet. App. at 495 (emphasis in original).  "Although the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status...."  Id. at 496 (emphasis in original).  Thus, the Board does not have jurisdiction to consider referral for extra-schedular consideration based on the combined negative effects of the other disabilities.    

Finally, there is no evidence or argument of unemployability due to service-connected disabilities, to include hearing loss.  Thus, a claim for TDIU has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The preponderance of the evidence is against an initial compensable rating for hearing loss; therefore, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. §§ 4.3, 4.85.


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals 
Department of Veterans Affairs


